bgstaffingformofrestr_image1.gif [bgstaffingformofrestr_image1.gif]




BG Staffing, Inc.
2013 Long-Term Incentive Plan
Form of Restricted Stock Agreement
This Restricted Stock Agreement (this “Agreement”) is made and entered into as
of the date of grant set forth below (the “Date of Grant”) by and between BG
Staffing, Inc., a Delaware corporation (the “Company”), and the individual named
below (the “Participant”). Capitalized terms not defined herein shall have the
meaning ascribed to them in the Company’s 2013 Long-Term Incentive Plan (the
“Plan”).
Name of Participant:
 
Number of Restricted Shares:
 
Date of Grant:
 
Vesting Date(s):
__% of the Restricted Shares vest on _________;
__% of the Restricted Shares vest on _________;
__% of the Restricted Shares vest on _________; and
__% of the Restricted Shares vest on _________;
 

1.Number of Shares. The Company hereby grants to the Participant the total
number of restricted shares of the Company’s Common Stock, par value $0.01 per
share (“Company Stock”) set forth above as Number of Restricted Shares
(the “Restricted Shares”), subject to all of the terms and conditions of this
Agreement and the Plan. The Company will issue the Restricted Shares registered
in the name of the Participant that will be evidenced by stock certificates
representing the shares with the appropriate legends affixed thereto,
appropriate entry on the books of the Company or of a duly authorized transfer
agent, or other appropriate means as determined by the Company.
2.    Consideration; Subject to Plan. The grant of the Restricted Shares is made
in consideration of the services to be rendered by the Participant to the
Company and is subject to the terms and conditions of the Plan. Capitalized
terms used but not defined herein will have the meaning ascribed to them in the
Plan. The Plan is hereby incorporated by reference and made a part hereof, and
the Restricted Shares and this Agreement shall be subject to all of the terms
and conditions of the Plan. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall govern.


- 1 -

--------------------------------------------------------------------------------

bgstaffingformofrestr_image1.gif [bgstaffingformofrestr_image1.gif]






3.    Vesting.
3.1    The Restricted Shares shall vest upon the date(s) set forth above as the
Vesting Date(s), in each case subject to the Participant’s Continuous Service
from the Date of Grant through such Vesting Date(s).
3.2    If the Participant’s Continuous Service with the Company terminates for
any reason, any unvested Restricted Shares then held by the Participant shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company.
3.3    Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 3 and any employment agreement entered into
by and between the Participant and the Company or a Subsidiary, the terms of the
employment agreement shall control.
4.    Change in Control. In the event of a Change in Control, notwithstanding
any provision of the Plan or this Agreement to the contrary, the Restricted
Shares will become immediately vested.
5.    Dividends and Voting Rights. The Participant shall have all of the rights
of a stockholder with respect to the Restricted Shares, including the right to
vote the Restricted Shares and to receive all ordinary cash dividends paid with
respect thereto. Any extraordinary cash dividends, stock dividends or other
distributions of property made with respect to the Restricted Shares that remain
subject to forfeiture under Section 3 will be held by the Company and the
Participant’s rights to receive such shares or other property will vest under
Section 3 at the same time as the Restricted Shares with respect to which the
dividends or other property are attributable.
6.    Assignment and Transferability. Prior to the Vesting Date, the Restricted
Shares may not be transferred, assigned or otherwise disposed of, and no
transfer of the Participant’s rights with respect to the Restricted Shares,
whether voluntary or involuntary, by operation of law or otherwise, shall be
permitted.
7.    Legend on Certificates. The Participant agrees that any certificate issued
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE BG STAFFING, INC. 2013
LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND BG STAFFING, INC., COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT.






- 2 -

--------------------------------------------------------------------------------

bgstaffingformofrestr_image1.gif [bgstaffingformofrestr_image1.gif]






8.    Securities Laws Requirements. The Company shall not be obligated to issue
shares of Company Stock to the Participant free of the restrictive legend
described in Section 7 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act (or any other federal or state statutes having similar
requirements as may be in effect at that time). The Company shall be under no
obligation to register the Restricted Shares pursuant to the Securities Act or
any other federal or state securities laws.
9.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.
10.    Counterparts; Electronic Signature. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument. The
Participant’s electronic signature of this Agreement shall have the same
validity and effect as a signature affixed by the Participant’s hand.
11.    Tax Liability and Withholding. Notwithstanding any action the Company
takes with respect to any or all income tax, Social Security tax, payroll tax,
or other tax-related withholding (“Tax-Related Items”), the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
the Company makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or subsequent sale
of any Restricted Shares.
12.    No Right to Continued Service. Neither the Plan nor this Agreement confer
upon the Participant any right to be retained in any position as an Employee or
Director of the Company. Further, nothing in the Plan or this Agreement may be
construed to limit the discretion of the Company to terminate the Participant’s
Continuous Service at any time, with or without Cause.
13.    Compliance with Law. The issuance and transfer of the Restricted Shares
will be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock will be issued pursuant to
this Award unless and until any then applicable requirements of state or federal
laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel. The Participant understands that the Company is
under no obligation to register the shares with the Securities and Exchange
Commission, any state securities commission, or any stock exchange to effect
such compliance.
14.    Notices. Any notice required to be delivered to the Company under this
Agreement must be in writing and addressed to the Chief Financial Officer of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Agreement will be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by other method approved by the Company) from time to time.
15.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.


- 3 -

--------------------------------------------------------------------------------

bgstaffingformofrestr_image1.gif [bgstaffingformofrestr_image1.gif]






16.    Interpretation. Any dispute regarding the interpretation of this
Agreement must be submitted by the Participant or the Company to the Committee
for review. The resolution of the dispute by the Committee will be final and
binding on the Participant and the Company.
17.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant’s beneficiaries, executors, administrators, and the
person(s) to whom this Agreement may be transferred by will or the laws of
descent or distribution.
18.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement will be severable and enforceable to the extent permitted by
law.
19.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled, or terminated by the Company at any time, in its discretion.
The grant of the Restricted Shares in this Agreement does not create any
contractual right or other right to receive any Restricted Shares or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan will not
constitute a change or impairment of the terms and conditions of the
Participant’s employment or other service with the Company.
20.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel this Award, prospectively or retroactively; provided,
that, no amendment may adversely affect the Participant’s material rights under
this Agreement without the Participant’s consent.
21.    No Impact on Other Benefits. The value of this Award and/or the
Restricted Shares is not part of the Participant’s normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance, or similar benefit.
22.    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
23.    Acceptance. The Participant acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts this Award subject to all of the terms and
conditions of the Plan and this Agreement.
[Signature Page Follows]






- 4 -

--------------------------------------------------------------------------------


bgstaffingformofrestr_image1.gif [bgstaffingformofrestr_image1.gif]




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.
BG Staffing, Inc.
  
By: _____________________________________

                         Dan Hollenbach, Chief Financial Officer
 
 Participant


________________________________________

[NAME]
 
 




- 5 -